NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 10 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DANIEL C. OLSON,                                 No. 14-35586

                   Plaintiff-Appellant,           D.C. No. 3:11-cv-05585-BHS

   v.
                                                  MEMORANDUM*
 HARLAND CLARKE CORPORATION,

                   Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Daniel C. Olson appeals pro se from the district court’s judgment in his

employment action. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s decision to confirm an arbitration award and deny a

motion to vacate the award. Woods v. Saturn Distrib. Corp., 78 F.3d 424, 427 (9th

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 1996). We may affirm on any basis supported by the record. United States v.

Washington, 969 F.2d 752, 755 (9th Cir. 1992).

      This appeal arises from Olson’s action against Harland Clarke Corporation

(“Harland Clarke”) to challenge the manner in which he was compensated for his

services and terminated from his position. Following two days of arbitration

hearings, the arbitrator issued an award in favor of Harland Clarke. Olson sought

to vacate the award on the bases that the arbitrator failed to issue a “reasoned

opinion,” as agreed to by the parties and failed to rule on all of the evidentiary

issues and claims submitted. The district court denied Olson’s motion and entered

judgment for Harland Clarke.

      The Federal Arbitration Act (“FAA”) enumerates the “limited grounds on

which a federal court may vacate, modify, or correct an arbitral award.” Bosack v.

Soward, 586 F.3d 1096, 1102 (9th Cir. 2009) (citations and internal quotation

marks omitted). Olson argues the arbitration award should be vacated under 9

U.S.C. § 10(a)(4), which provides for vacatur “where the arbitrators exceeded their

powers, or so imperfectly executed them that a mutual, final, and definite award

upon the subject matter submitted was not made.” Arbitrators exceed their powers

when they express a “manifest disregard of law,” or when they issue an award that

                                           2                                    14-35586
is “completely irrational.” Bosack, 586 F.3d at 1104. For an award to express a

manifest disregard of the law, “it must be clear from the record that the arbitrator

recognized the applicable law and then ignored it.” Id. An award is completely

irrational “only where the arbitration decision fails to draw its essence from the

agreement.” Id. at 1106 (citations and internal quotation marks omitted).

       Assuming, as did the district court, that the parties reached an agreement

for an arbitration award in the form of a “reasoned opinion,” the district court

properly denied Olson’s motion to vacate the arbitration award. “Arbitrators have

no obligation . . . to give their reasons for an award.” Stead Motors of Walnut

Creek v. Automotive Machinists Lodge No. 1173, Int’l Ass’n of Machinists and

Aerospace Workers, 886 F.2d 1200, 1206 (9th Cir. 1989) (citation and internal

quotation marks omitted); see also Biller v. Toyota Motor Corp., 668 F.3d 655,

666 (9th Cir. 2012) (arbitrator’s purported failure to provide a written decision to

facilitate judicial review did not alone support vacatur under the FAA, even though

such a written decision was required by the parties’ agreement). Further, the

arbitration award included two bases for the arbitrator’s determination that Harland

Clarke was the prevailing party, which provides enough of the arbitrator’s

reasoning to facilitate the limited review available under the FAA. See Biller, 668

                                          3                                    14-35586
F.3d at 666 (the award was “sufficient to permit limited judicial review to enforce

or vacate the arbitration award” because it provided enough reasoning to determine

“whether the Arbitrator manifestly disregarded the law or made an irrational

decision”).

      Olson’s argument that the arbitrator did not rule on all of the evidentiary

issues does not support vacatur. As this court has observed, “[a]rbitrators’ awards

are not judicial opinions. . . . The proceedings the arbitrator conducts are generally

informal, lacking most of the fixed rules of procedure and evidence . . . .” Stead

Motors of Walnut Creek, 886 F.2d at 1206. Further, the record does not support

Olson’s contention that the arbitrator failed to rule on all of the claims submitted

for arbitration, because the award states that “[a]ll claims not expressly granted

herein are hereby, denied.”

      AFFIRMED.




                                          4                                    14-35586